 Case: 2:21-cv-03428-SDM-CMV Doc #: 2 Filed: 06/14/21 Page: 1 of 3 PAGEID #: 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

DONALD WARREN HUFFMAN,
                                                 CASE NO. 2:21-CV-3428
        Petitioner,                              JUDGE SARAH D. MORRISON
                                                 Magistrate Judge Chelsey M. Vascura
        v.

WARDEN, ROSS CORRECTIONAL
INSTITUTION,

        Respondent.

                              REPORT AND RECOMMENDATION

        Donald Warren Huffman, a state prisoner who is proceeding without counsel, brings this

action, styled as a petition for a writ of habeas corpus under 28 U.S.C. § 2254. This case has

been referred to the undersigned pursuant to 28 U.S.C. § 636(b) and Columbus’ General Order

14-1 regarding assignments and references to United States Magistrate Judges. This matter is

before the Court on its own motion under Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts (“Rule 4”). Pursuant to Rule 4, the Court conducts a

preliminary review to determine whether “it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief . . . .” If it does so appear, the petition must be

dismissed. Id. For the reasons that follow, it is RECOMMENDED that this action be

DISMISSED WITHOUT PREJUDICE to Petitioner filing a new action raising his claims by

way of filing a civil complaint and either paying the $402 filing fee or filing an application to

proceed in forma pauperis. See 28 U.S.C. § 1915.

        Although Petitioner filed this action as a Habeas Corpus Petition and paid the $5.00 filing

fee applicable to such petitions, review of his filing makes clear that he has not filed a habeas

petition, but rather, a civil complaint (the filing fee for civil complaints is $402). Petitioner
 Case: 2:21-cv-03428-SDM-CMV Doc #: 2 Filed: 06/14/21 Page: 2 of 3 PAGEID #: 19




alleges that he has been wrongfully found guilty of violating prison rules and unconstitutionally

placed in restrictive housing with violent offenders, in violation of the Due Process Clause of the

United States Constitution. These allegations do not provide a basis for federal habeas corpus

relief.

          The scope of habeas corpus is prescribed by statute, specifically 28 U.S.C. § 2241. The

United States Supreme Court described the scope and nature of habeas corpus as follows: “It is

clear, not only from the language of [§§ 2241(c)(3) and 2254(a)], but also from the common-law

history of the writ, that the essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and that the traditional function of the writ is to secure release from

illegal custody.” Preiser v. Rodriguez, 411 U.S. 475, 484 (1973); see also 28 U.S.C. § 2254(a)

(“[A] district court shall entertain an application for a writ of habeas corpus in behalf of a person

in custody pursuant to the judgment of a State court only on the ground that he is in custody in

violation of the Constitution or laws or treaties of the United States.”). Constitutional claims

challenging the conditions of a prisoner’s confinement fall outside of habeas corpus relief and

may be brought in an action under 42 U.S.C. § 1983. Hernandez-Pineda v. Lappin, No.

4:11CV1377, 2011 WL 6318514, at *2 (N.D. Ohio Dec. 16, 2011) (citing Nelson v. Campbell,

541 U.S. 637, 643 (2004)).

          Here, Petitioner does not identify or challenge the basis of his underlying state criminal

conviction and does not seek release from incarceration as unconstitutionally imposed. Rather,

Plaintiff’s filing makes clear that he seeks to advance claims under 42 U.S.C. § 1983 arising

from the change in his security level and placement in restricted housing.

          Because this action does not present a viable claim for consideration in habeas corpus, it

is RECOMMENDED that this action be DISMISSED WITHOUT PREJUDICE to Petitioner



                                                   2
 Case: 2:21-cv-03428-SDM-CMV Doc #: 2 Filed: 06/14/21 Page: 3 of 3 PAGEID #: 20




filing a new action raising these § 1983 claims by way of filing a civil complaint and either

paying the $402 filing fee or filing an application to proceed in forma pauperis. See 28 U.S.C. §

1915.

                               PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.


                                                       /s/ Chelsey M. Vascura___
                                                       CHELSEY M. VASCURA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  3
